Case: 1:14-cv-10318 Document #: 669-5 Filed: 09/10/19 Page 1 of 3 PageID #:15388

IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISCTRICT OF ILLINOIS
LASTERN DIVISION.

Case No. 1:14-ev-10318

In re Navistar MaxxForce Engines
Marketing, Sales Practices and

Products Liability Litigation Judge Joan B. Gottschall

Nee ee Oe

DECLARATION OF LAUREL G. BELLOWS

I, Laurel G. Bellows, declare as follows:

I. This Declaration is submitted in support of The Bellows Law Group’s request for
fees in the captioned case.

2. I am an attorney in good standing duly admitted to practice in the States of
Illinois, Florida and California and the sole Principal of the Bellows Law Group, P.C,
(“BLG”). In March, 2015, Judge Joan B. Gottschall appointed me to serve as
Liaison Counsel in the captioned matter. I have personal knowledge of the facts
herein, and if called to do so, could and would testify competently thereto.

3. The work that I performed for the Class was primarily devoted to court
appearances and motion practice. I reviewed and edited nearly every significant brief filed
with the Court. I attended nearly. all mediation sessions, and actively participated in the
negotiation, mediation, settlement strategy and discovery. My Associate Lauren Murray was
engaged in document review, in particular of thousands of documents produced by then-
class-representative Wright Transportation. Ms. Murray was instrumental in preparing

attorneys to defend Wright’s deposition.

 
Case: 1:14-cv-10318 Document #: 669-5 Filed: 09/10/19 Page 2 of 3 PageID #:15389

4, My current billing rate is $750/hr, but the time submitted also includes my
historical rate of $725/hr. Ms. Murray’s billing rate is $250/hr, but the time submitted also
includes her historical rate of $76/hr.

5, These rates have been regularly billed to and paid by clients in the last several
years, including litigation involving securities and other fraud, breach of fiduciary duty,
shareholder disputes, breach of contract, Equal Pay Act and Title VI violations, wrongful
discharge involving discrimination or significant public policy issues, These rates are also
similar or lower than rates that have been approved by Courts in this District. See, e.g., In re
Sears, Roebuck & Co. Front-Loading Washer Prods. Liab. Litig., No. 06-7023, 2016 WL
4765679, at *13 (N.D. Tl. Sept. 13, 2016) (approving of $800 hourly rate for attorney with
23 years of experience, and $515 hourly rate for attorney with nine years of experience),
reversed and remanded on other grounds, 867 F.3d 791 (7th Cir. 2017),

6. I have performed a line-by-line review of my time and that of Ms. Murray when
they were billed and declare that the time submitted was reasonable and necessary for the
prosecution of the case. The time submitted does not reflect all of the time that BLG

incurred during this matter, Our work was at all times completely contingent on the

 

 

 

 

 

 

outcome.
7. The time submitted for Bellows Law Group is set out in the following table:
BELLOWS LAW GROUP TIME
NAME TITLE HOURS RATE(S) TOTAL
Beliows, Laurel Partner 87.4 $725 - $750 $64,600.00
Murray, Lauren Tuckey Associate 51.7 $75 - $250 $6,870.00
TOTAL 139.1 $71,470.00

 

 

 

 

 

 

 
Case: 1:14-cv-10318 Document #: 669-5 Filed: 09/10/19 Page 3 of 3 PageID #:15390

8, A true and correct copy of my resume is attached as Exhibit A.
9, I believe that the requested fees are fair and reasonable in the context of the result
obtained for the Class.

I declare under penalty of perjury under the laws of the State of Illinois that the foregoing is

true and correct.

Executed on this 3rd day of September, 2019, in Chicago, Ulinois.

 

Laurel G. Bellows
Ibellows@bellowslaw.com

THE BELLOWS LAW GROUP, P.C
The Rookery Building .

209 South LaSalle Street, Suite 800
Chicago, Illinois 60604

Phone: (312) 332-3340

 
